Oo 6 DW A A &® WY ON wR"

J nN wn &. Ww bho _ Qo NO oo =]. on tn fh lo th —_ o

tw
oO

Tro.
| Add!|> Defendang ! . ot ae UW! yon

 

Case 4:19-cv-00595-JAS Document 1 Filed 12/23/19 Page1of3

AascifE (Portier, Dane Gre Gus
46.2 Sah 6H) Avwe
Teeson, Aizen 1 95304) "7-7 DEC 23 2019
Tal? (GAP) PGAPZ CREED

G Marl: caild rocker @ p rebnaai tom ——Le_ DISTRICT Cr ARGH ||

 

 

a. LOD
RECEIVED : copy

 

 

 

 

 

 

 

 

 

 

- INTHE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA ©

Dana Ec) Gos ~ CV-i9-595-TUCIAS
No..CV- - _TUC-

Ponte Aran, ‘otal fol ae hoquest | -

 

“ _ Plaintiff,

 

 

s Pale “Trung - Mngt iC. Cin Canhi L

 
 
 

Jano cCilum, 6: TucsAh Poke eae ‘
cL TucsoW CIN apy’, G, Cantor na (Senett
pena )19.: Matar Ck kesm\ 16 VA) |
Wert /eavocnans, Anak Chan / Anand —f .

(Chase ‘AN Ute Ve -
N2, le a. ans, AS; Chine eae 4

Rirtny At
4 faz a HE Ce
y+ Dy i) qn
A S a ee

i Je < 206
fen,
CS
PAGE NO. Neh

 

 

 

 

 

 

 

 

 

  

 

 

 

 
10
11
eZ
-13
14
15
. 16
17
18
19

20

' 21

22
‘23

24

.26
27

28

Case 4:19-cv-00595-JAS Document1 Filed 12/23/19 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

 

 

  

PAGE NO.

 
 

. ¢
ed

oo ~~ On an aS ua bo — Oo ve] o ol an in oy ta bo He 6S

Case 4:19-¢v-00595-,JAS Documen t 5 Eile (Gite + Page 3 of 3
Guile ane Sie 6075 oie Et a,

Pe Tie entre he!
Nor Thy 23 1A
si ae apt a Fae
Dil jada me ni “and spevar dy

qin ay ae BIL ww Data
tie Se ard GALE in la fear corn athe realn|7
bAd and Slr CaTq, Laufe my Onitor
Stes prt ty A Kg éh ‘AD, fe isoale gad

currency ") For 10h fe, anf accad d aabstate

 

 

 

 
  

34 ite Litata ;
Vacombr DA, 2019 Ay

Dang iP APS phe i 1613 bens
vy 3 Ae Ae At ey

e Fhe p99" Mi ala “ea
Tay’ Ang hye ren UP me
oO Ca anand cd EN ot be

 

 

a Co QL 4 a“
CB P Ne Va Cre OP?)
